 In the Matter of EARLS L. KOOPMAN,ERNEST F. KOOPMAN,ARNOLD F.KOOPMAN,PAULA. NEUMERD/B/AKOOPMAN-NEUMER,''EMPLOYERandUNITED COMMERCIAL ARTISTS AND PHOTOGRAPHERS,PETITIONERCase No. 13-RC-956.Decided February 9, 1950DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, a hearing was held before Edward T.Maslanka, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer, a partnership with its only offices and studios inChicago, Illinois, operates a commercial art and photographic studio.The Employer makes drawings and photographs of merchandise tobe advertised in catalogs, circulars, posters, and newspapers.It alsoprepares models, called "dummies" or "layouts," of proposed adver-tisements, and designs packages and wrappers.During the first 10 months of 1949, the Employer purchased ma-terials valued at approximately $45,000, of which about 4 percent rep-resented purchases from suppliers located outside the State of Illinois.During the same period, the Employer's gross income exceeded $293,-000, of which 1 percent represented sales to customers located outsidethe State.More than two-thirds of the Employer's gross income, how-ever, represented sales to Chicago branches of such companies as Sears,Roebuck & Co., Curtiss Candy Co., Zenith Radio. Corporation, Armour& Company, and Celotex Corporation.The Employer contends that its operations do not affect commercewithin the meaning of the Act in view of the small proportion of itsbusiness which represents interstate transactions.A large proportion1The Employer's name appears as amended at the hearing.88 NLRB No. 125.612 ROOPMAN-NEUMER613,of the Employer's business, however, represents transactions with cus-tomers which are extensively engaged in interstate commerce, and itis clear that the Employer's services to these customers are vital to themarketing of their merchandise.Accordingly, we find that the Em-ployer is engaged in commerce within the meaning of the Act .22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of artists, photographers, re-vampers, photocopyists, retouchers, negative retouchers, and darkroomemployees, excluding office, clerical, and professional employees,sales-men, guards, and supervisors.The unit requested would comprise about 20 artists and 12 photo-graphic employees.These employees sketch and photograph variousarticles to be advertised, but the determination of the size, color, placeon the page, and angle of viewing is generally made in advance by thecustomer and the salesman, who agree upon a rough sketch from whichthe employees in question work.These employees are supervised bythe salesman in charge of the account as well as by an art director, andeither of them may order changes on work in process.. Occasionallya presentation or a form of layout suggested by an employee may besubmitted by the art director or salesman to the customer, whose judg-ment is always the determining factor.The artists and photographicemployees are hourly paid and punch a time clock.3No specific periodof apprenticeship and no degree from an art or photography school isrequired of these employees, although most of them have atleast oneof these qualifications.The Employer contends that all the artists and certain of thephotographic employees are so highly skilled and are engaged in suchvaried and intellectual work that they should be excluded from theunit as professional employees.4The Employer further contendsthat if these employees are included in the unit, then the salesmenshould also be included, on the ground that they spend approximatelyhalf their time in the studios and do some work similar to that done2Vogue-Wright Studios,Inc.,76 NLRB 773 ;The Delta Oxygen Company,83 NLRB 177.2 Salesmen are paid a salary plus commissions and have an expense account.Two of thethree art directors are paid a salary, and the third is hourly paid.4The Employer claimed at the hearing that five of its six retouchers and one of its fourrevampers were in the professional category.No evidence was presented distinguishing theprofessional from nonprofessional employees,and all the testimony on this point appearedto be based upon a purely subjective standard and to reflect the personal opinion of theEmployer'switness. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the artists.We find no merit in the Employer's contentions.Wehave previously found appropriate nonprofessional units of employeesengaged in the same type of work as that performed by the employee&sought in the instant case.5Moreover, it is clear that the employees,in question are not employed in a professional capacity, and theywill therefore not be excluded from a nonprofessional unit even thoughthey possess some professional qualifications."As the salesmen appearto have different interests and working conditions, and admittedlyexercise a. degree of supervisory power over the employees sought to berepresented, they will be excluded from the unit.Accordingly, we find that all the artists, photographers, revampers,.photocopyists, retouchers, negative retouchers, and darkroom em-ployees, at the Employer's Chicago, Illinois, studios, excluding office,,clerical, and professional employees, salesmen, guards, and supervisors,.constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30-days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was.heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were-employed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not work.during said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees -who have since,quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees.on strike who are not entitled to reinstatement, to determine whether-or not they desire to be represented, for purposes of collective bargaining, by United Commercial Artists and Photographers.75VogueWrightStudios,Inc., 76NLRB 773 ;Art NeonCo., 84 NLRB 112.6Charles Eneu Johnson and Company,77 NLRB 41;Union Electric Power Company,_83 NLRB 872.7The compliance status of United Commercial Artists and Photographers has lapsed since:the hearing in this matter. In the event it fails to renew its compliance with Section 9 (f),(g), and(h) within 2 weeks from the date of this Direction,the Regional Director is to-advise the Board to that effect.No election shall be conducted unless and until compliance-has been renewed.